



Exhibit 10.10


EMPLOYMENT AGREEMENT


THIS AGREEMENT is made and effective as of this 10th day of August, 2016 (the
“Effective Date”).




B E T W E E N :


PHARMACAN CAPITAL CORPORATION,
a corporation incorporated under the laws of Canada
(hereinafter referred to as “PharmaCan” or the Corporation”)


-and-


MICHAEL GORENSTEIN,
an individual resident in the City of New York, in the State of New York
(hereinafter referred to as the “Executive”)






WHEREAS the Executive is currently employed with the Corporation as Chief
Executive
Officer;


AND WHEREAS the Corporation and the Executive have determined that it would be
mutually beneficial for them to enter into this Employment Agreement including,
in particular, the provisions regarding termination of employment (the
“Agreement”);


AND WHEREAS within fifteen (15) calendar days following the execution of this
Agreement, the Corporation shall provide the Executive with payment of an
additional fee of $500.00, less applicable statutory deductions and
withholdings, as a signing bonus (the “Execution Fee”);


NOW THEREFORE, in consideration of the Executive’s commitment to perform his
duties and responsibilities in a professional and competent manner, the
Executive’s further commitment to devote his professional time to the business
and operations of PharmaCan, the mutual covenants contained herein, the
additional consideration provided by the Execution Fee and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, PharmaCan and the Executive (collectively, the “Parties” and,
individually, a “Party”) hereby agree as follows:


1.     Employment


1.1
Employment - The Executive shall continue to be employed with PharmaCan as Chief
Executive Officer of the Corporation (the “CEO”), subject to the terms and
conditions of this Agreement. The Executive shall report to the Board of
Directors of the Corporation (the “Board”).



1.2
Responsibilities and Duties - As CEO, the Executive shall perform the duties as
are consistent with the Executive’s role as CEO and such other duties reasonably
assigned by the Board of PharmaCan from time to time.



1.3
Loyalty - The Executive agrees to act in the best interests of PharmaCan at all
times and to faithfully discharge his duties and responsibilities hereunder. The
Executive shall devote an appropriate amount of his time to the business and
affairs of the Corporation having regard to the Executive’s position and duties
and the nature of the Corporation’s operations. The Executive agrees that he
will not undertake any additional business or occupation or become a director,
officer, employee or agent of any other entity without obtaining prior written
approval from the Corporation. The Executive hereby represents and warrants that
he has disclosed to the Corporation any outside employment or consulting work or
any other offices or directorships held by him on the Effective Date as outlined
in Schedule “A” attached to this Agreement. The Corporation hereby approves the
Executive’s continued involvement in these roles. The Executive further agrees
to comply with any employment policies or practices of PharmaCan that may be
implemented and disclosed in writing to the Executive from time to time as such
policies or practices may be subsequently amended by PharmaCan.



1.4
Restrictive Covenant - The Executive hereby agrees to execute the
Confidentiality/Non­ Competition/Non-Solicitation Agreement attached to this
Agreement as Schedule “B”.



1

--------------------------------------------------------------------------------







1.5
Location of Work - The Parties agree that the Executive shall perform his duties
and responsibilities as CEO from both the Company’s office in Toronto, Ontario,
and from the Executive’s home office in New York, New York. The Corporation
agrees that the Executive shall not be required to be present in Canada for more
than 165 days in any calendar year for purposes of his employment.



2.    Compensation and Benefits


2.1
Base Salary - For his services, the Executive shall receive an annual gross base
salary at the rate of USD $200,000.00 (the “Base Salary”) per calendar year (to
be calculated on a pro rata basis for partial years), less applicable statutory
deductions and withholdings, which shall be payable by PharmaCan in accordance
with its normal payroll practices. The Executive shall be eligible for future
reviews or adjustments in his Base Salary as shall be determined by the Board in
its sole and absolute discretion; provided, however, that in no event shall the
Base Salary be decreased. Notwithstanding the Effective Date of this Agreement,
the Executive shall be paid his Base Salary retroactive to the date he commenced
providing his services to the Corporation on May 16, 2016.



2.2
Bonus - The Executive may also be eligible to receive an annual bonus (to be
calculated on a pro rata basis for partial years) as a lump sum cash payment
and/or annual options to purchase additional common shares, within 90 days
following the end of each calendar year (the “Bonus”). The granting of this
Bonus shall be conditional upon the Executive’s performance and such factors as
increase in share price, growth in net asset value, growth of the Corporation,
balance sheet position, and such further an other considerations as the
Compensation Committee may establish from time to time in its sole discretion.
Subject to Section 3.4 of this Agreement, in order to be eligible for the Bonus,
the Executive must be “Actively Employed” on the bonus payout date. For the
purposes of this Agreement, “Actively Employed” means that the Executive must be
employed by the Corporation and must not have resigned or given notice of intent
to resign, and, in the event that the Executive’s employment is terminated for
any reason, “Actively Employed” shall include only the period up to the
Executive’s last day of work plus the period of statutory notice (if any)
required by the Employment Standards Act, 2000 or any successor or amended
legislation (the “ESA”). The Bonus is subject to required deductions and
withholdings and is not considered to be vested or earned until granted.



2.3
Group Benefits - The Executive shall be eligible to participate in any group
health or other insurance benefit plans that may be provided by PharmaCan to its
employees (the “Group Benefits”) in accordance with the terms and conditions of
the applicable plans. The Parties acknowledge and agree that PharmaCan may amend
or discontinue any group benefit plan for its employees, or change benefit
carriers, from time to time in its sole and absolute discretion. ln the event
the Executive is ineligible to participate in the Group Benefits, PharmaCan will
reimburse the Executive for the premium cost of private plan coverage, to be
obtained by him, to a maximum of $20,000 CAD per year.



2.4
Vacation - The Executive shall be eligible to earn four (4) weeks of paid
vacation in each calendar year. Vacation shall be taken by the Executive in the
year in which it is earned and may not be carried over into the following
calendar year, subject only to any requirements under the ESA. The Executive
shall take his vacation at a time or times reasonable for each of the Parties in
the circumstances, taking into account the business requirements of the
Corporation and the need for timely performance of the Executive’s duties and
responsibilities pursuant to this Agreement.



2.5
Directors and Officers Liability Insurance - The Executive shall receive
coverage under the Corporation’s liability insurance policy for directors and
officers in accordance with the terms of such policy, as it may be amended by
PharmaCan from time to time.



2.6
Expenses - The Executive shall also be reimbursed for reasonable expenses
actually and properly incurred by him in connection with the performance of the
Executive’s duties and responsibilities hereunder, including business
entertainment, travel and other similar items, and any pre-approved professional
fees and professional courses. PharmaCan shall reimburse the Executive for any
business expenses that are actually and properly incurred in accordance with the
Corporation’s normal expense policies and/or practices, as they are amended from
time to time, and upon the Executive providing appropriate receipts or other
vouchers to the Corporation in support of such expense claims.



2.7
Professional Services - The Executive shall be reimbursed for reasonable
expenses actually incurred by him in respect of his employment with PharmaCan
including, without limitation, legal fees incurred by him for the purpose of
obtaining immigration advice, tax advice and accounting advice in respect of his
employment with PharmaCan, and annual tax return services in Canada and the
United States. The Executive shall provide appropriate receipts or other
vouchers to the Corporation in support of such professional services expense
claims before receiving reimbursement.



3.    Termination of Employment




2

--------------------------------------------------------------------------------





3.1
Termination by Executive - The Executive may voluntarily resign his employment
at any time by giving PharmaCan three (3) months of prior written notice of his
resignation. The Parties agree that this notice period is provided for the sole
benefit of PharmaCan and, as such, the Corporation may waive the Executive’s
notice in whole or in part by providing the Executive with Base Salary in lieu
of notice and continued Group Benefits coverage or reimbursement for benefits in
accordance with section 2.4 above up to the effective date of his resignation.
Upon his resignation, the Executive shall have no entitlement to further
compensation, except for (i) unpaid Base Salary (or payment of Base Salary in
lieu of notice, as applicable) and any unused vacation earned to the effective
date of his resignation, and (ii) any other minimum rights, benefits or
entitlements owing to the Executive under the ESA. All of the Executive’s Group
Benefits coverage or reimbursement for benefits in accordance with section 2.4
above shall immediately cease upon the effective date of the Executive’s
resignation and the Executive shall have no entitlement whatsoever to any Bonus
or other payments, subject only to any further or other minimum requirements
under the ESA. This section is subject to the terms of a resignation of a Change
of Control set out below in section 3.5 of this Agreement.



3.2
Termination by PharmaCan for Just Cause - PharmaCan may terminate the
Executive’s employment for Just Cause at any time, immediately and without
notice or compensation in lieu of notice, except for unpaid Base Salary and
vacation earned and any other minimum rights, benefits or entitlements owing to
the Executive under the ESA. All of the Executive’s Group Benefits coverage or
reimbursement for benefits in accordance with section 2.4 above shall cease
immediately upon the effective date of the Executive’s termination of employment
for Just Cause and the Executive shall have no entitlement whatsoever to any
Bonus or other payments, subject only to any further or other minimum
requirements under the ESA.



For the purposes of this Agreement, “Just Cause” includes, without limitation:


3.2.1
the continued gross neglect or wilful failure by the Executive to substantially
perform his duties as President (except by reason of any bona fide disability),
which failure is not cured within fifteen (15) days of receipt of written notice
from PharmaCan thereof;



3.2.2
the Executive’s gross misconduct involving the property, business or affairs of
PharmaCan;



3.2.3    any act of theft, fraud or material dishonesty by the Executive;


3.2.4
any material conflict of interest involving the Executive, unless fully
disclosed to PharmaCan in advance and provided that any such conflict has been
expressly waived and/or consented to in writing by PharmaCan;



3.2.5
the Executive’s material breach of this Agreement, which breach, if curable, is
not cured within fifteen (15) days of written notice from PharmaCan;



3.2.6
any material and repeated failure by the Executive to comply with the policies,
rules and regulations of PharmaCan (which failure is not cured within fifteen
(15) days of receipt of written notice from PharmaCan thereof); or



3.2.7
any other conduct that is determined by a court or administrative tribunal of
competent jurisdiction to constitute just cause at law for the termination of
the Executive’s employment.



3.3
Cessation of Employment upon Death or Disability - The Parties agree that the
Executive’s employment shall cease and this Agreement shall terminate
automatically upon the Executive’s death or, at the discretion of PharmaCan,
upon the Executive’s Disability. In the event that the Executive’s employment
ceases pursuant to this Section 3.3, the Executive (or the Executive’s estate,
as applicable) shall be eligible to receive (i) any unpaid Base Salary and
vacation earned to the date that his employment ceases, and (ii) any other
minimum rights, benefits or entitlements owing to the Executive under the ESA.
In the event that the Executive’s employment ceases because of his death, all of
the Executive’s Group Benefits coverage or reimbursement for benefits in
accordance with section 2.4 above shall immediately cease upon his death,
subject only to any further or minimum requirements under the ESA.



For the purposes of this Agreement, “Disability” means the Executive’s inability
to substantially perform the duties and responsibilities of his position by
reason of mental or physical illness, injury or disability for a period of more
than 180 days, whether or not consecutive, in any period of 12 months with or
without accommodation.


3.4
Termination by PharmaCan Without Just Cause - If the Executive’s employment is
terminated by PharmaCan without Just Cause, subject to section 3.5, the
following provisions shall apply:



3.4.1
The Executive shall be eligible to receive (i) all unpaid Base Salary earned to
the effective date of the Executive’s termination without Just Cause, (ii) a
pro-rated Bonus for the period worked in the year of the termination (calculated
as described below); (iii) any unused vacation earned for the period up to the
effective date of the Executive’s termination without Just Cause or until



3

--------------------------------------------------------------------------------





the end of the Executive’s statutory notice period required by the ESA,
whichever is later, and (iv) any other minimum rights, benefits or entitlements
owing to the Executive under the ESA. The pro-rated Bonus payable pursuant to
this section will be determined by the Corporation acting reasonably, after
consulting with the Executive, taking into consideration the performance of the
Corporation and the Executive in the year of the termination, determined on a
pro-rated basis for the period of the year worked.


3.4.2
PharmaCan shall provide the Executive with a severance payment equal to twelve
(12) months of his Base Salary and Bonus (calculated as described below), to the
extent permitted by the ESA (which shall include and be in full satisfaction of
his termination pay and severance pay under the ESA), which shall be payable
within 30 days of the date of termination and shall be subject to applicable
statutory deductions and withholdings. The Bonus payable pursuant to this
section will be determined by the Corporation acting reasonably, after
consulting with the Executive, taking into consideration the performance of the
Corporation and the Executive in the year of the termination.



3.4.3
The Executive shall also remain eligible to participate in the Group Benefits
plans provided to him by the Corporation or receive reimbursement for benefits
in accordance with section 2.4 above for twelve (12) months from the date of
termination, subject to plan terms and the agreement of the insurer. The
Executive acknowledges that upon such date, all of his Group Benefits coverage
shall immediately cease.



3.5
Termination Following a Change of Control - In the event that a Change of
Control occurs, and (a) the termination of the Executive’s employment without
Just Cause by PharmaCan occurs within 4 months prior to the Change of Control or
12 months following the Change of Control or (b) the Executive provides written
notice of his resignation for a resignation effective within 4 to 12 months
following a Change of Control, then the Executive shall, in lieu of any other
entitlement under this Article 3, receive (i) the entitlements set out in
Section 3.4.1 above; (ii) the amount set out in Section 3.4.2 above but
multiplied by a factor of two (2); and (iii) the entitlements set out in Section
3.4.3 above. Additionally, if the Executive’s employment is terminated pursuant
to this Section 3.5, the Parties agree that any options to purchase common
shares of the Corporation that have been previously granted by the Corporation
to the Executive that have not yet vested shall immediately vest and continue to
be exercisable by the Executive in accordance with the terms and conditions of
the Stock Options Plan. The Parties agree that the Executive shall have the
benefit of this accelerated vesting provision and continued rights of exercise
despite the termination of his employment, notwithstanding any term or condition
to the contrary that is contained in the Stock Options Plan (or in the
applicable grant of options) or in this Agreement.



3.6    For the purposes of this Agreement:


3.6.1    “Change of Control” means the occurrence of any of the following
events:


(a)
the closing of a transaction or a series of related transactions undertaken in
any form whatsoever involving a share acquisition, merger, consolidation,
combination, share issuance, share exchange, reorganization of the Corporation
or other extraordinary transaction with respect to the Corporation pursuant to
which a third party, or third parties who are acting as a group, acquire more
than 50% of the total voting power represented by the outstanding securities to
which are attached the right to vote at all meetings of shareholders (the
“Voting Securities”) of the Corporation, regardless of whether calculated on a
fully diluted or an outstanding basis (provided that the same measure is used in
both the numerator and denominator) or, if the outstanding Voting Securities are
converted or exchanged in the transaction or series of related transactions into
securities of a third party, more than 50% of the total voting power represented
by the outstanding Voting Securities of the third party; or



(b)
the closing of a direct or indirect acquisition by a third party, or third
parties acting as a group, of substantially all of the Corporation’s assets; or



(c)
more than 50% of the members of the board of directors of the Corporation in
office (i) were not directors of the Corporation on the same day in the
immediately preceding calendar year and (ii) were not proposed by the directors
of the Corporation existing prior to their appointment or election; or



(d)
the board of directors of the Corporation by resolution deem that a Change of
Control has occurred.



3.6.2
For purposes of this definition, a third party does not include any affiliate of
the Corporation. The date of occurrence of (i) or (ii) is the effective date of
the Change of Control.



3.7
Full and Final Satisfaction - The Executive agrees that any pay in lieu of
notice paid to him pursuant to this Agreement shall, to the extent permitted by
the ESA, count towards any severance pay owing to him under the ESA. The Parties
agree that the termination entitlements set out in this Article 3 will be
provided in full and final satisfaction of the Corporation’s obligations



4

--------------------------------------------------------------------------------





to the Executive upon the termination or cessation of his employment and that,
in exchange for any entitlements in excess of the Executive’s minimum
entitlements under the ESA, the Executive shall sign and return a Full and Final
Release in favour of PharmaCan in a form acceptable to PharmaCan, acting
reasonably. Further, the Executive acknowledges and agrees that upon receipt of
his termination entitlements under this Article 3, PharmaCan shall not have any
further or other liability to the Executive whatsoever, except any liability
pursuant to any indemnity agreement provided the Corporation to the Executive
(subject only to any additional minimum entitlements as are required by the ESA
or Section 2.5 of this Agreement), and the Executive hereby waives any right
that he has, or may have, to receive reasonable notice at common law or pay in
lieu of such notice. Notwithstanding anything to the contrary, the Executive
will not be required to release any right the executive has to indemnity or to
enforce any right of indemnity as a director or officer or a former director or
officer of the Corporation or any of its subsidiaries or affiliates as such term
is defined in the Ontario Business Corporations Act.


3.8
Termination of Outstanding Options on Without Just Cause Termination - In the
event that the Executive’s employment is terminated by PharmaCan without Just
Cause or he is given notice of termination without Just Cause by PharmaCan
(regardless of the reason for termination), the Executive’s options will be
treated in accordance with the Stock Option Plan, subject to any terms that are
superseded by this Agreement, which terms prevail over any stock option plan,
grant agreement or otherwise.



3.9
Termination of Outstanding Options on Termination by Executive or Just Cause
Termination - In the event that the Executive gives notice of resignation or the
Executive’s employment is terminated by PharmaCan for Just Cause, the
Executive’s outstanding unvested options shall lapse and have no value, with no
liability to the Executive in respect of such options, and vested options will
terminate within ninety (90) days of the date the Executive gives notice of
resignation or the Executive’s employment is terminated by PharmaCan for Just
Cause unless exercised, regardless of any notice period required by law. In the
event of any conflict between this Agreement and any Stock Option Plan or
otherwise, this Agreement prevails and supersedes.



3.10
Return of Property and Confidential Information - Upon the termination of the
Executive’s employment for any reason, or otherwise upon the request of
PharmaCan, the Executive agrees to immediately surrender to PharmaCan any of the
Corporation’s property in his control or possession, including, without
limitation, any access passes, equipment, corporate credit cards, cellular
telephone/BlackBerry, laptop computer, keys, computer or voice mail passwords
and any Confidential Information together with any copies or reproductions
thereof. Further, the Executive undertakes that he shall also immediately
transfer to PharmaCan or, upon request of the Corporation, to permanently delete
and/or destroy (unless prohibited by law), any files on any computer system,
retrieval system, database, electronic storage device, USB key, smartphone or
Cloud account that is not in the possession or control of PharmaCan that may
contain any Confidential Information, and that is not otherwise being returned
to PharmaCan pursuant to this paragraph.



3.11
Resignation of Offices and Directorships - Upon the termination or cessation of
the Executive’s employment, the Executive shall immediately resign from any
other offices or directorships that he may then hold in PharmaCan or any of its
subsidiaries or affiliates. The Executive confirms that he shall provide any
such resignation(s) in writing, and in a form to be provided to him by the
Corporation.



3.12
Co-operation and Assistance with Regulatory and Litigation Matters - The
Executive agrees that following the termination of the Executive’s employment
for any reason, the Executive will cooperate with and assist PharmaCan at its
expense in connection with any investigation, regulatory matter, legal dispute,
lawsuit or arbitration in which PharmaCan is a subject, target or party and as
to which the Executive may have pertinent information. The Executive agrees to
be reasonably available for preparation for hearings, proceedings or litigation
and for attendance at any pre-trial discoveries and trials. PharmaCan agrees to
make every reasonable effort to provide the Executive with reasonable notice in
the event that the Executive’s participation is required. PharmaCan agrees to
reimburse reasonable out-of-pocket costs, including lost wages on a per-diem
basis, incurred by the Executive as the direct result of the Executive’s
participation, provided that such out-of-pocket costs are supported by
appropriate documentation and have prior authorization of PharmaCan. The
Executive further agrees to perform all acts and execute any and all documents
that may be necessary to carry out the provisions of this Section 3.11.



4.    Assignment of Work Product


4.1
Assignment of Work Product - The Executive further undertakes that he will
promptly make full written disclosure to the Corporation, will hold in trust for
the sole right and benefit of the Corporation, and to the extent the Corporation
is not the owner thereof, hereby assigns to the Corporation, or its designee,
all of the Executive’s right, title, and interest in and to any and all
inventions, works of authorship (including without limitation, any artistic or
literary works), developments, improvements, designs, discoveries, trademarks or
trade secrets, or other business or technical information, whether or not
patentable or registrable under patent, copyright or similar laws, that the
Executive had previously solely or jointly conceived or developed or created or
reduced to practice, or may solely or jointly conceive or develop or create or
reduce to practice, or cause to be conceived or developed or created or reduced
to practice, in the course of his employment with the Corporation, or with the
use of the equipment, supplies, facilities, Confidential Information or
intellectual property of the Corporation (collectively referred



5

--------------------------------------------------------------------------------





to as “Work Product”). The Executive understands and agrees that the decision
whether or not to commercialize or market any Work Product is within the
Corporation’s sole discretion and for the Corporation’s sole benefit and that no
royalty or other consideration will be due to the Executive as a result of the
Corporation’s efforts to commercialize or market any such Work Product. The
Executive hereby irrevocably waives, in favour of the Corporation, all moral
rights that the Executive may have now or in the future in the Work Product. The
Work Product is deemed to be Confidential Information. The Executive further
represents that his Work Product shall not infringe the intellectual property
rights or other rights of any third party (provided always that the Executive
makes no promise, representation or warranty about and have no liability for any
materials provided by the Corporation to him or infringement that results from
instructions that the Corporation gives to him). The Executive hereby represents
and warrants that he has disclosed to the Corporation any prior developments and
original works of authorship held by him on the Effective Date as outlined in
Schedule “B” attached to this Agreement.


4.2
Maintenance of Records - The Executive agrees to keep and maintain adequate,
current, accurate, and authentic written records of all Work Product. The
records will be in the form of notes, sketches, drawings, electronic files,
reports, or any other format that may be specified by the Corporation. Further,
the Executive agrees that the records are and will be available to and remain
the sole property of the Corporation at all times.



4.3
Patent and Copyright Registrations - The Executive further agrees to assist the
Corporation, or its designee, at the Corporation’s expense, in every proper way
to secure the Corporation’s rights in the Work Product and any rights relating
thereto in any and all countries, including the disclosure to the Corporation of
all pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and all other instruments which
the Corporation shall deem proper or necessary in order to apply for, register,
obtain, maintain, defend, and enforce such rights and in order to assign and
convey to the Corporation, its successors, assigns, and nominees the sole and
exclusive rights, title and interest in and to such Work Product and any rights
relating thereto, and testifying in a suit or other proceeding relating to such
Work Product and any rights relating thereto. The Executive further agrees that
his obligation to execute or cause to be executed, when it is in his power to do
so, any such instrument or papers shall continue after the termination of this
Agreement. If the Corporation is unable because of the Executive’s mental or
physical incapacity or for any other reason to secure the Executive’s signature
with respect to any Work Product including, without limitation, to apply for or
to pursue any application for any patents or copyright registrations covering
such Work Product, then the Executive hereby irrevocably designates and appoints
the Chairman of the Board of the Corporation (or such other Corporation
representative as may be designated by the Corporation from time to time) as his
agent and attorney in fact, to act for and in his behalf and stead to execute
and file any papers, oaths and to do all other lawfully permitted acts with
respect to such Work Product with the same legal force and effect as if executed
by the Executive. The Executive confirms that this power of attorney, being
coupled with an interest, is irrevocable.



5.    Services Not Exclusive


5.1
The Parties agree that the Executive may act for and render executive and
advisory services for and on behalf of third parties other than PharmaCan during
the term of this Agreement, provided that:



5.1.1
the Executive must be available to perform his duties under this Agreement on
behalf of PharmaCan for the minimum number of hours each week as may be
required, or otherwise agreed as between the Parties;



5.1.2
the Executive represents and warrants that he shall not perform or provide any
services competitive to the Company’s Business, as such term is defined in the
Confidentiality/Non-Competition/Non-Solicitation Agreement attached as Schedule
“B” to this Agreement; and



5.1.3
the Executive shall not perform any services for and on behalf of the third
party that would create a material conflict of interest in respect of his
responsibilities and obligations to PharmaCan, irrespective of whether such
responsibilities or obligations arise under this Agreement or at common law or
otherwise.



6.    Acknowledgment by Executive


6.1    The Executive specifically acknowledges and agrees that:


6.1.1    The Executive has had sufficient time to review this Agreement
thoroughly;


6.1.2
The Executive has read and he understands the terms of this Agreement and the
obligations contained herein;



6.1.3
The Executive received good and adequate consideration for entering into this
Agreement, the receipt and sufficiency of which is hereby acknowledged; and





6

--------------------------------------------------------------------------------





6.1.4
The Executive has obtained, or had the opportunity to obtain, independent legal
advice prior to executing this Agreement.



7.    Notices


7.1
Notices - Any demand, notice or other communication to be made or given in
connection with this Agreement shall be made or given by (i) personal delivery,
(ii) mailed by registered mail, postage prepaid with return receipt requested,
(iii) delivered by overnight or same-day courier service, or (iv) facsimile or
email transmission, to the address set forth below or at such other address as
designated by notice by either Party to the other. Notices delivered personally
or by overnight or same-day courier service are deemed to be given and received
as of the date of actual receipt. Notices mailed by registered mail are deemed
to be given and received three business days after mailing. Notices delivered by
facsimile or email transmission are deemed to be given and received on the next
business day following the date that the facsimile or email transmission is
sent.



To the Corporation:


PharmaCan Capital Corporation
76 Stafford Street
Suite #302
Toronto, Ontario
M6J 2S1


Attention:     Michael Krestell
Fax:         Michael.krestell@pharmacancapital.com


To the Executive:


Mr. Michael Gorenstein
142 West Houston Street, Suite 1, New York, New York, 10012 USA


Email:        mgorenstein@alphabetfunds.com


Any Party may change its address for service from time to time by providing
written notice to the
other Party in accordance with this Section 7.1, and any subsequent notice shall
be sent to such Party at its amended address.


8.    General Provisions


8.1
Entire Agreement - This Agreement constitutes the entire agreement between the
Parties with respect to the Executive’s employment and supersede all prior
agreements, understandings, negotiations and discussions between them, whether
oral or written. There are no conditions, warranties, representations or other
agreements between the Parties (whether oral or written, express or implied,
statutory or otherwise) except as specifically set out in this Agreement.



8.2
Amendment and Waiver - No amendment to this Agreement shall be valid or binding
unless set forth in writing and duly executed by the Parties. No waiver of any
breach of any term or provision of this Agreement shall be effective or binding
unless made in writing and signed by the Party purporting to give the same and,
unless otherwise provided in the written waiver, shall be limited to the
specific breach waived.



8.3
Severability - Each article, section and paragraph of this Agreement is a
separate and distinct covenant and is severable from all other separate and
distinct covenants. If any covenant or provision herein contained is determined
by a body of competent jurisdiction to make such a determination to be void or
unenforceable in whole or in part, it shall be deemed severed from this
Agreement and such determination will not impair or affect the validity or
enforceability of any other covenant or provision contained in this Agreement.
The remaining provisions of this Agreement will be valid, enforceable and remain
in full force and effect.



8.4
Employment Standards - The Parties hereby express their intent to comply fully
with the ESA. If any provision of this Agreement purports to waive or contract
out of a minimum right, benefit or entitlement under the ESA, that provision
shall instead be deemed to provide such minimum right, benefit or entitlement.



8.5
Assignment - This Agreement may be assigned by PharmaCan or to any third party
in connection with any sale, merger, amalgamation or other corporate
restructuring or reorganization of PharmaCan, provided that there is no material
change in any of the terms and conditions of the Executive’s employment and/or
this Agreement and this Agreement is binding on the assignee. The Executive may
not assign this Agreement or any of the Executive’s rights and obligations
hereunder.



7

--------------------------------------------------------------------------------







8.6
Governing Law - This Agreement shall be governed by and interpreted in
accordance with the laws of the Province of Ontario and the federal laws of
Canada applicable therein.



8.7
Headings - The inclusion of headings in this Agreement is for convenience of
reference only and shall not affect the construction or interpretation hereof.



8.8
Independent Legal Advice - The Executive acknowledges that he has obtained
independent legal advice with respect to the execution of this Agreement, and
that the Executive has read, understands, and agrees with all of the terms and
conditions contained in this Agreement.



8.9
Counterparts - PharmaCan and the Executive agree that this Agreement may be
executed in any number of counterparts, each of which when executed and
delivered is an original (including any counterpart that is executed by a Party
and is transmitted to the other Party by facsimile or email transmission), and
all of which when taken together constitute one and the same instrument.



IN WITNESS WHEREOF this Agreement has been executed by the Parties.








signitures1.jpg [signitures1.jpg]


8

--------------------------------------------------------------------------------






SCHEDULE “A” - DISCLOSURE OF OTHER EMPLOYMENT, OR OFFICES OR DIRECTORSHIPS HELD




12

--------------------------------------------------------------------------------






SCHEDULE “B” - CONFIDENTIALITY/NON-COMPETITION/NON-SOLICITATION AGREEMENT




THIS AGREEMENT is made and effective as of this 10th day of August, 2016.


BETWEEN:


NAME:    MICHAEL GORENSTEIN
ADDRESS:    142 West Houston Street, Suite 1, New York, New York, 10012 USA




(hereinafter called the “Executive”),


OF THE FIRST PART,


- and -


PHARMACAN CAPITAL CORPORATION
a company incorporated under the federal laws of Canada,


(hereinafter called the “Company’’),


OF THE SECOND PART.








WHEREAS the Executive is currently employed with the Company as Chief Executive
Officer;


AND WHEREAS the Executive and the Company have both determined that it would be
mutually beneficial for them to enter into this Agreement including, without
restriction, the incentive, resignation and non-competition terms of this
Agreement;


AND WHEREAS within fifteen (15) calendar days following the execution of this
Agreement, the Corporation shall provide the Executive with payment of an
additional fee of $500.00, less applicable statutory deductions and
withholdings, as a signing bonus (the “Execution Fee”);


AND WHEREAS it is acknowledged and agreed by the Parties that the Company’s
Business (as hereinafter defined) is part of a highly specialized industry,
which is concentrated in the hands of a small group of competing companies and
that Confidential Information (as hereinafter defined) has been and shall be
acquired by the Executive and that the disclosure thereof by the Executive to
any person or the use thereof directly or indirectly by the Executive or any
other Person (as hereinafter defined) in a competing business would be seriously
detrimental to the Company;


AND WHEREAS the Executive has therefore agreed to the restrictions placed on him
in this Agreement;


NOW THEREFORE, in consideration of the Executive’s employment or continued
employment with the Company, the mutual covenants contained herein, the
additional consideration provided by the Execution Fee and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, PharmaCan and the Executive (collectively, the “Parties” and,
individually, a “Party”) hereby agree as follows:


1.    INTERPRETATION


1.1    Whenever used in this Agreement, unless there is something in the subject
matter or context inconsistent therewith, the following words and terms shall
have these respective meanings:


(a)
“Affiliate” shall have the meaning attributed thereto in the Business
Corporations Act (Ontario) in force as at the date hereof;



(b)
“Associate” shall have the meaning attributed thereto in the Business
Corporations Act (Ontario) in force as at the date hereof;



13

--------------------------------------------------------------------------------







(c)
“Business Day” means a day other than a Saturday, Sunday or any day other than
Saturday or Sunday on which the principal commercial banks located at Toronto,
Ontario are not open for business during normal banking hours;



(d)
“Confidential Information” means any and all confidential or proprietary
information concerning the Company’s Business and the property, business or
affairs of the Company, including without limitation, all information relating
to existing, contemplated and potential services, business plans or forecasts,
marketing techniques, customers or potential customers, suppliers, packages,
markets, contracts, products, strategies, financial information, costs, pricing
practices, technology, trade secrets, intellectual property, systems,
inventions, developments, applications, methodologies and know-how of the
Company, whether reduced to written form, contained on disks or other media, or
ascertained by inspection or verbal communication or demonstration, or otherwise
made available, but excluding information that:



(i)
is as of the date of this Agreement or subsequently becomes generally available
to the public, other than through a breach of this Agreement; or



(ii)
becomes available to me on a non-confidential basis from a source other than the
Company or any of the Predecessors or any of their respective subsidiaries or
affiliates, provided that such information is not subject to an existing
confidentiality agreement between any third party and the Company or any of the
Predecessors or any of their respective subsidiaries or affiliates; or



(iii)
is required to be disclosed by operation of law or by the decision or order of a
court or administrative tribunal of competent jurisdiction.



(e)
“Person” means any individual, firm, corporation, unlimited liability company,
partnership, limited liability partnership, joint venture, trust, unincorporated
association, unincorporated syndicate, any governmental authority and any other
legal or business entity;



1.2
Whenever used in this Agreement, words importing the singular number only shall
include the plural, and vice versa, and words importing the masculine gender
shall include the feminine gender.



1.3    Time shall in all respects be of the essence of this Agreement.


1.4    The insertion of headings and the division of this Agreement into
articles, sections, paragraphs, clauses or schedules are for convenience of
reference only and shall not affect or be utilized in the construction or the
interpretation hereof.


2.    NON-DISCLOSURE


2.1    The Executive agrees that he will have access to and be entrusted with
Confidential Information during his employment. The Executive further agrees
that this Confidential Information is the exclusive property of the Company, and
that it has the right to protect and maintain its Confidential Information. The
Executive agrees that he shall not, without the prior written consent of the
Company, at any time during the Executive’s employment or following the
termination of this Agreement for any reason, directly or indirectly communicate
or disclose to any Person, or use for any purpose other than in furtherance of
the Corporation’s business, any Confidential Information.


The Executive agrees that in the event that he becomes legally compelled to
disclose any Confidential Information, the Executive will immediately provide
the Company with written notice of same, including appropriate particulars of
the required disclosure, so that the Company may in its discretion seek a
protective order or other appropriate remedy or waive compliance with this
Section 2.1. The Executive further agrees that he shall co-operate with the
Company, at the Company’s sole expense, on a commercially reasonable basis in
its efforts to obtain a protective order or other remedy. In the event that such
protective order or other remedy is not obtained, or if the Company waives
compliance with this Section 2.1, the Executive agrees to disclose only that
portion of the Confidential Information that he is legally compelled to
disclose, and the Executive shall exercise commercially reasonable efforts to
obtain reliable assurances from any third party to whom such information is
disclosed that any such Confidential Information shall be treated
confidentially.


3.    NON-COMPETITION


3.1    During the term of the Executive’s employment with the Company and for a
period of nine (9) months following the termination of his employment for any
reason (whether by the Company or the Executive with or without Just Cause, or
otherwise), the Executive will not, directly or indirectly, either individually
or in partnership or jointly or in conjunction with any Person as employee,
principal, agent, shareholder (other than as a holder of not more than five
percent (5%) of the total stock of a publicly-traded company) or in any other
manner whatsoever carry on, be engaged with, or lend his name to any entity that
is a licensed producer or licensed dealer under


14

--------------------------------------------------------------------------------





the Marihuana for Medical Purposes Regulations, SOR/2013-119 made under the
Controlled Drugs and Substances Act, S.C., c. 19, or any successor or amended
regulation or legislation, in Canada.


4.    NON-SOLICITATION


4.1    The Executive hereby covenants and agrees that during his employment with
the Company and for a period of nine (9) months following the termination of his
employment for any reason (whether by the Company or the Executive with or
without Just Cause, or otherwise), he will not, directly or indirectly, either
individually or in partnership or jointly or in conjunction with any other
Person, solicit or attempt to solicit


4.1.1    any Person known or who ought reasonably to be known by the Executive
to be a current client or patient of the Company or another Person in which the
Company (or any of its affiliates) has an investment in Canada, for the purpose
of enticing, or which could be reasonably expected to entice, such client or
patient to cease doing business with the Company or another Person in which the
Company (or any of its affiliates) has an investment; or


4.1.2    any employee or consultant engaged by the Company or encourage any such
person to leave or change his/her employment or engagement with the Company.


5.    FIDUCIARY OBLIGATIONS


5.1    The Executive acknowledges that the restrictive covenants contained in
this Agreement are in addition to any obligations which the Executive may now or
may hereafter owe to the Company (including any fiduciary or other obligations
at common law), and that the obligations contained in this Agreement do not
replace any rights of the Company with respect to any such other common law
duties owed to the Company by the Executive.


6.    REMEDIES


6.1    The Executive acknowledges, covenants and agrees that in the event that
there is breach or a threatened breach of any of the provisions hereof,
immediate and irreparable harm (which will not be compensable by damages) will
be caused to the Company and the Company shall, in addition to all other
remedies the Company may have at law or in equity, be entitled to seek
injunctive relief for any such breach or anticipated breach (including interim,
interlocutory and/or permanent injunctive relief) and to seek such other relief
that any court of competent jurisdiction may deem just and proper.


7.    ACKNOWLEDGEMENT OF REASONABLENESS


7.1    The Executive acknowledges and agrees that the respective restrictions,
covenants and agreements set forth in this Agreement have been considered by him
and are, with respect to his interests, reasonable, fair, equitable and valid as
to time, scope, areas and otherwise, having regard to all circumstances. The
Executive further acknowledges and agrees that the covenants set forth herein
are necessary to preserve the value of the Company’s Business; and the
limitations of time, geography and scope of the Company’s Business agreed to in
this Agreement are reasonable because, among other things: the Company is
engaged in a highly competitive industry and the Executive has unique expertise
and intimate knowledge of the Company.


8.    GENERAL AGREEMENT PROVISIONS


8.1    Should any provision or portion of this Agreement be determined by a
court or adjudicator of competent jurisdiction to be void, illegal or
unenforceable in whole or in part, such provision or portion shall be deemed
severed from this Agreement to the minimum extent possible, and the remainder of
this Agreement shall remain in full force and effect.


8.2    The failure of the Company to require the performance of any term of this
Agreement, or the waiver by the Company of any breach of this Agreement, by the
Executive shall not prevent a subsequent exercise or enforcement of such terms
or be deemed a waiver of any subsequent breach of the same or any other term of
this Agreement.


8.3    This Agreement shall be binding upon the Executive, irrespective of the
reason for the termination of his employment and whether or not such termination
is for cause and whether or not any termination for cause is ultimately upheld
by an adjudicator if challenged by the Executive.


8.4    The Executive acknowledges that he has had the time to review this
Agreement and to obtain independent legal advice in connection with this
Agreement and its execution. The Executive understands fully its contents and
has signed it freely, voluntarily and without duress. The Executive acknowledges
that the obligations listed in this Agreement are reasonable and understand that
they are necessary to protect the legitimate interests of the Company.


15

--------------------------------------------------------------------------------







8.5    The terms and conditions of this Agreement can only be modified by the
written agreement of the Executive and the Company.


8.6    This Agreement shall be construed in accordance with, and governed by,
the laws of the Province of Ontario and the laws of Canada applicable therein,
without reference to conflict of laws.


8.7    This Agreement constitutes the entire agreement between the Executive and
the Company with respect to the subject matter of this Agreement and replaces
and supersedes any prior representations, agreements or warranties, whether
written or oral, between the Executive and the Company with respect to the
subject matter of this Agreement.


8.8    This Agreement may be executed in any number of counterparts, each of
which when executed and delivered is an original (including any counterpart that
is executed by a party and is transmitted to the other party by facsimile or
email transmission), and all of which when taken together constitute one and the
same instrument.




16

--------------------------------------------------------------------------------






IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above written.




signiture2.jpg [signiture2.jpg]




18

--------------------------------------------------------------------------------










SCHEDULE “C” - LIST OF PRIOR DEVELOPMENTS AND ORIGINAL WORKS OF AUTHORSHIP


Title
Date
Identifying Number or Brief Description
 
 
 





















































signiture3.jpg [signiture3.jpg]


19